Filed 8/12/21 P. v. Suarez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078003

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE388713)

 FERNANDO SUAREZ,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert Amador, Judge. Affirmed as modified.
         Michael C. Sampson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve
Oetting and Warren J. Williams, Deputy Attorneys General for Plaintiff and
Respondent.
                                INTRODUCTION
      Fernando Suarez appeals from a judgment of conviction following a
guilty plea. Suarez asserts the trial court abused its discretion by finding he
had the ability to pay a $10,000 restitution fine, and his trial counsel was
ineffective for failing to object to the trial court’s ruling. Suarez also asks us
to direct the trial court to vacate a $154 criminal justice administration fee
imposed under the recently repealed Government Code section 29550.1. We
conclude the trial court did not abuse its discretion by imposing the
restitution fee and Suarez has not met his burden to establish trial counsel
was ineffective. We further conclude any unpaid portion of the criminal
justice administration fee is unenforceable and uncollectable as of July 1,
2021. Accordingly, we vacate that portion of the judgment and affirm the
judgment as modified.
               FACTUAL AND PROCEDURAL BACKGROUND
      Suarez shot at a couple walking on the street, four to six times, from
the backseat of a car, and also shot at a man walking his dog later that same
morning. In a negotiated plea agreement, Suarez pled guilty to three counts

of assault with a firearm (Pen. Code,1 § 245, subd. (a)(2)), admitted an
allegation that he used a firearm as to each count (§ 12022.5, subd. (a)), and
admitted a strike prior (§§ 667, subds. (b)−(i), 668, & 1170.12). He agreed to
a stipulated prison sentence of 26 years and 8 months.
      The trial court imposed the stipulated sentence at a hearing on August
14, 2020. The court also imposed a restitution fine of $10,000 (§ 1202.4, subd.
(b)(1)), a stayed parole revocation restitution fine of $10,000 (§ 1202.45), and



1     All further statutory references are to the Penal Code unless otherwise
specified.

                                         2
several other fees, including a $154 criminal justice administration fee (Gov.
Code, § 29550.1). Suarez’s trial counsel requested to be heard on the
restitution fine and asked if the court would be “inclined to either stay or
lower it[.]” Defense counsel asserted that Suarez was “going to be
incarcerated for a very long period of time,” his father was on disability, and
his family did not have the ability to pay the fine on his behalf. Counsel
therefore asked the court “to stay or to delete” the fine pursuant to People v.
Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). The trial court responded:
“It’s a statutory fine and it’s not his parent’s ability to pay. It’s his
responsibility. He’s in for a long time and it’s prison earnings. That’s the
court order.”
                                  DISCUSSION
                                         I.
                  The Trial Court Did Not Abuse its Discretion
                         in Imposing the Restitution Fine
      Suarez asserts the trial court abused its discretion in determining he
had the ability to pay the restitution fine because it did not consider any
ability to pay factors other than his ability to earn prison wages. He argues
prison wages are neither guaranteed nor sufficient to pay the $10,000 fine
the court imposed. Suarez requests that we order the trial court to stay the
restitution fine under Dueñas or, alternatively, remand the matter with
directions that the trial court “re-determine the amount of the restitution fine
in light of [his] ability to pay.” We decline to do so because we find no abuse
of discretion.
      Section 1202.4 authorizes the trial court to impose a restitution fine of
any amount between $300 and $10,000 in felony cases, and allows the court
to consider a defendant’s ability to pay only when considering whether to


                                          3
impose a fine greater than the statutory minimum. (§ 1202.4, subd. (b)(1).)
The court generally has discretion to determine the exact amount to impose.
(People v. Lewis (2009) 46 Cal.4th 1255, 1321 (Lewis).)
      The Court of Appeal in Dueñas, however, held that due process
requires the trial court to hold an ability to pay hearing before imposing
fines, fees, or assessments and that the burden to prove ability to pay is on
the prosecution. (Dueñas, supra, 30 Cal.App.5th at pp. 1164, 1172.) The
court further held that execution of any restitution fine imposed under
section 1202.4, subdivision (b), must be stayed “until and unless” the trial
court holds an ability to pay hearing and the People demonstrate that the
defendant has the ability to pay the restitution fine. (Ibid.) But “[o]ther
courts, including this court, have disagreed with Dueñas on these key
principles.” (People v. Keene (2019) 43 Cal.App.5th 861, 863; see, e.g., People
v. Cota (2020) 45 Cal.App.5th 786, 795; People v. Allen (2019) 41 Cal.App.5th
312, 326 [“[W]e would adopt the reasoning of the numerous courts that have
rejected Dueñas’s due process analysis.”]; People v. Hicks (2019)
40 Cal.App.5th 320, 326, review granted Nov. 26, 2019, S258946; People v.
Kopp (2019) 38 Cal.App.5th 47 (Kopp), review granted Nov. 13, 2019,
S257844.) The California Supreme Court is currently considering the
viability of Dueñas as it pertains to whether a trial court must consider a
criminal defendant’s ability to pay assessed fines and fees, and if so, which
party bears the burden of proof. (Kopp, supra, 38 Cal.App.5th 47, review
granted Nov. 13, 2019, S257844.)
      We need not delve into the broader issues of Dueñas, though, to address
the issue before us in this case. It was clear, even before Dueñas, that
challenges to the imposition of a maximum restitution fine based on the
inability to pay were expressly permitted by the statute. (§ 1202.4, subd. (d);


                                       4
People v. Gutierrez (2019) 35 Cal.App.5th 1027, 1033; Lewis, supra, 46
Cal.4th at p. 1321.) Section 1202.4, subdivision (d) provides, in relevant part:
“In setting the amount of the fine pursuant to subdivision (b) in excess of the
minimum fine pursuant to paragraph (1) of subdivision (b), the court shall
consider any relevant factors, including, but not limited to, the defendant's
inability to pay[.]” The statute also makes clear that “[a] defendant shall
bear the burden of demonstrating his or her inability to pay.” (§ 1202.4,
subd. (d).) In cases since Dueñas, courts have clarified “it is [the defendant’s]
burden to make a record below as to their ability to pay these [fines, fees,
and] assessments.” (Kopp, supra, 38 Cal.App.5th at p. 96; People v. Santos
(2019) 38 Cal.App.5th 923, 934 (Santos) [“it is the defendant's burden to
demonstrate an inability to pay, not the prosecution's burden to show the
defendant can pay, as the Dueñas decision might be read to suggest]; People
v. Frandsen (2019) 33 Cal.App.5th 1126, 1154 [“Given that the defendant is
in the best position to know whether he has the ability to pay, it is incumbent
on him to object to the fine and demonstrate why it should not be imposed.”].)
      Further, although the trial court determines whether the defendant
has the “ ‘present ability to pay,’ ” the court may consider any relevant
factors, including defendant’s “housing status, mental illness or disability,
receipt of government benefits, and realistic ability to earn prison wages or
obtain employment.” (Santos, supra 38 Cal.App.5th at p. 934.) Where the
trial court determines a defendant does have the ability to pay a restitution
fine, we review the determination for an abuse of discretion. (Lewis, supra,
46 Cal.4th at p. 1321; People v. Potts (2019) 6 Cal.5th 1012, 1057.)
      As an initial matter, it was Suarez’s burden to raise any factors
relevant to his ability to pay, and the only factor he raised beyond his own
incarceration was his family’s inability to pay on his behalf. (§ 1202.4, subd.


                                        5
(d); Kopp, supra, 38 Cal.App.5th at p. 96.) As the trial court noted, the
relevant question is whether Suarez, and not his family, had the ability to
pay the fine. Because Suarez did not raise any issues regarding his own
ability to work or earn wages in prison, the trial court correctly concluded he
could earn wages in prison and did have the ability to pay the fine. (See
Kopp, supra, 38 Cal.App.5th at p. 96; Santos, supra, 38 Cal.App.5th at p. 934
[discussing the relevant factors to be considered, including prison wages].)
      Suarez contends the trial court could not reasonably conclude he had a
“ ‘realistic ability to earn prison wages’ ” sufficient to pay the restitution fine
because paid prison work is not guaranteed and the jobs that are available
typically pay very low wages. (See Santos, supra, 38 Cal.App.5th at p. 934
[listing “realistic ability to earn prison wages” among factors for court to
consider].) Not so. It is well settled that the trial court can consider the
ability to earn prison wages, even if those wages are low, as well as the
ability to earn additional wages after incarceration. (See People v. Hennessey
(1995) 37 Cal.App.4th 1830, 1837 (Hennessey) [court may consider
defendant’s ability to pay in the future, including “defendant's ability to
obtain prison wages and to earn money after his release from custody”];
People v. DeFrance (2008) 167 Cal.App.4th 486, 505 [defendant did not show
inability to pay $10,000 restitution fine simply because prison wages would
make it difficult, it would take a long time, and the fine might never be paid];
People v. Ramirez (1995) 39 Cal.App.4th 1369, 1377 [a trial court may
consider the defendant's future ability to pay, including his ability to earn
wages while in prison].) While there may be no guarantee Suarez will receive
a wage-paying job in prison, Suarez has not raised any specific impediment to




                                         6
his ability to do so and, instead, the record suggests he is young and able

bodied.2
       Moreover, even if Suarez is not able to pay the entire $10,000 while in
prison, he can continue to pay any remaining amount after his release. (See
Hennessey, supra, 37 Cal.App.4th at p. 1837.) Although the trial court did
not specifically reference Suarez’s ability to earn wages after his release, it
remains a relevant factor that we may consider on appeal. (See People v.
Zapien (1993) 4 Cal.4th 929, 976 [“ ‘ “No rule of decision is better or more
firmly established by authority, nor one resting upon a sounder basis of
reason and propriety, than that a ruling or decision, itself correct in law, will
not be disturbed on appeal merely because given for a wrong reason.” ’ ”];
People v. Brooks (2017) 3 Cal.5th 1, 39.) Suarez contends his future earnings
are speculative but, as with prison wages, he has not raised any specific
reason he will not be able to earn wages after his release.
       Finally, Suarez points out that a defendant’s future income is only
relevant in determining whether they have the ability to pay attorney fees if
it is “ ‘reasonably discernible’ ” the income will be collected in the near future,
and argues a similar analysis should apply here. Section 987.8 defines ability
to pay specifically in the context of attorney fees and indicates the
determination is based on the defendant’s present financial condition and
“[t]he likelihood that the defendant shall be able to obtain employment
within a six-month period from the date of the hearing.” (§ 987.8, subds. (b),
(g)(2).) There is no such provision in section 1202.4 and, to the contrary,
courts have recognized a defendant may have the ability to pay a restitution



2      Suarez was 20 years old at the time of sentencing. He is now 22 years
old.

                                         7
fine from prison wages even if they do not have the ability to pay attorney
fees pursuant to section 987.8. (See People v. Rodriguez (2019) 34
Cal.App.5th 641, 649, citing People v. Douglas (1995) 39 Cal.App.4th 1385,
1397.)
      We therefore conclude the trial court did not abuse its discretion in
determining Suarez had the ability to pay the $10,000 restitution fee.
                                       II.
      Suarez’s Counsel Did Not Provide Ineffective Assistance of Counsel
      Suarez next contends his trial attorney provided ineffective assistance
of counsel by not objecting further to the trial court’s ruling that he had the
ability to pay the restitution fee based on his ability to earn prison wages.
      To prove ineffective assistance of counsel, Suarez must show his
attorney performed below the standard of reasonableness under prevailing
professional norms and that there is a reasonable probability the result
would have been more favorable to him but for that substandard
performance. (Strickland v. Washington (1984) 466 U.S. 668, 686−688
(Strickland); People v. Mayfield (1993) 5 Cal.4th 142, 199.) “Ineffective
assistance of counsel claims are rarely cognizable on appeal,” as we give
deference to trial counsel’s tactical choices and the record rarely provides
information regarding trial counsel’s strategy. (People v. Silvey (1997) 58
Cal.App.4th 1320, 1329; Strickland supra, at pp. 690−691; People v. Wilson
(1992) 3 Cal.4th 926, 936.) Where the record is silent as to counsel’s
motivation, the court must reject an ineffective assistance of counsel claim
“unless counsel was asked for and failed to provide a satisfactory explanation,
or there simply can be no satisfactory explanation.” (People v. Scott (1997) 15
Cal.4th 1188, 1212.)




                                        8
      Here, Suarez’s counsel raised the inability to pay issue and the court
considered it, but concluded Suarez did have the ability to pay the $10,000
restitution fine. As we have already concluded, the trial court did not abuse
its discretion by making that determination, and there is no reasonable
probability that the result would have been more favorable to Suarez had his
counsel pushed the issue further. To the contrary, counsel likely understood
from the court’s statement, “[t]hat’s the court order,” that the court was not
willing to entertain additional argument on the issue. Moreover, it does not
appear from the record, and Suarez does not contend on appeal, that there
were any additional relevant facts or arguments regarding Suarez’s ability to
pay that trial counsel could have raised.
      We give deference to trial counsel’s decision not to argue the issue
further, and conclude Suarez has not met his burden to prove ineffective
assistance of trial counsel.
                                      III.
     The Criminal Justice Administration Fee is No Longer Enforceable
      Suarez asks us to direct the trial court to vacate the $154 criminal
justice administration fee imposed pursuant to Government Code section
29550.1.
      In 2020, the Legislature passed Assembly Bill No. 1869 (2019-2020
Reg. Sess.) (AB 1869) to “eliminate the range of administrative fees that
agencies and courts are authorized to impose to fund elements of the criminal
legal system.” (Assem. Bill No. 1869 (2019-2020 Reg. Sess.) § 2, eff. Sept. 18,
2020, operative July 1, 2021.) Among other provisions, AB 1869 added
Government Code section 6111. (Id. at § 11.) Government Code section 6111
became effective on July 1, 2021. It provides that “the unpaid balance of any
court-imposed costs pursuant to Section 27712, subdivision (c) or (f) of Section


                                       9
29550, and Sections 29550.1, 29550.2, and 29550.3, as those sections read on
June 30, 2021, is unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” (Gov. Code, § 6111, subd.
(a).)
        In his opening brief on appeal, filed before July 1, Suarez asserted AB
1869 should be applied retroactively to vacate the criminal justice
administration fee in this case. However, while the appeal was pending,
Government Code section 6111 became effective. Pursuant to the plain
language of the newly enacted statute, the unpaid balance of the criminal
justice administration fee is unenforceable and uncollectible, and the portion
of the judgment imposing such costs must be vacated. (Gov. Code, § 6111,
subd. (a).) As we have found no error with respect to Suarez’s other
arguments and affirm the judgment otherwise, this case requires no further
action by the trial court. Accordingly, we will exercise our authority to
modify the judgment as mandated by the new law. (See People v. Good
(1963) 223 Cal.App.2d 298, 302 [“[A]n appellate court is authorized to modify
the findings of fact, conclusions of law, order, and judgment to the end that
the matter may be disposed of without further proceedings in the trial
court.”].)




                                        10
                              DISPOSITION
     Any portion of the $154 criminal justice administration fee imposed
pursuant to Government Code section 29550.1 unpaid as of July 1, 2021 is
vacated. The judgment as modified is affirmed.


                                                                     DO, J.

WE CONCUR:



McCONNELL, P. J.



GUERRERO, J.




                                    11